Citation Nr: 1033424	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-25 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to June 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a personal RO hearing in October 2007.  The 
Board previously remanded this matter in March 2008 and May 2009.  

After the most recent supplemental statement of the case, the 
Veteran submitted additional evidence in May 2010.  However, the 
evidence submitted was duplicative of medical evidence already of 
record.  Thus, the RO has previously considered this evidence and 
waiver of RO consideration of this evidence is not necessary.  
38 C.F.R. § 20.1304(c).   


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on entrance examination. 

2.  The Veteran's preexisting bilateral hearing did not increase 
in severity during service beyond the natural progression of the 
disability. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in an April 2008 VCAA letter, the appellant 
was informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
Board recognizes that the April 2008 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the issue 
in subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the April 2008 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, RO hearing testimony and 
a VA examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in August 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking service connection for bilateral hearing 
loss.  Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The Board further notes that service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A.  § 1111.

A preexisting disease will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having found 
the presence of a preexisting condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet.App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet.App. 155, 163 (1993).  If the presumption of 
aggravation under § 1153 arises, clear and unmistakable evidence 
(obvious or manifest) is required to rebut this presumption.  See 
38 C.F.R. § 3.306(b).

Service treatment records showed that the Veteran's January 1977 
induction examination indicated pure tone thresholds, in 
decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
15
25
35
--
40
Left
25
35
30
--
40


As the Veteran's hearing was 40 decibels at 4000 Hertz in both 
ears, upon entrance into service, the Veteran met the 
requirements for impaired hearing under 38 C.F.R. § 3.385.  
Because the bilateral hearing loss was noted on entrance 
examination, the presumption of soundness as to bilateral hearing 
loss does not arise.  The question then becomes whether the 
preexisting bilateral hearing loss was aggravated during service.

Subsequent service treatment records and examinations continued 
to document hearing loss.  A May 1992 service examination prior 
to discharge noted decreased hearing and recommended an audiology 
consultation.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ


500
1000
2000
3000
4000
Right 
25
40
40
25
45
Left
35
50
35
30
40

Shortly after service, the Veteran was afforded a VA examination 
in August 1992.  The audiological evaluation indicated pure tone 
thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
40
35
25
40
Left
30
40
30
30
35


The Veteran reported a history of bilateral hearing loss for more 
than five years.  The examiner noted that the Veteran exhibited a 
mild sensory hearing loss bilaterally. However, he did not offer 
an etiological opinion.   

VA treatment records have been associated with the file.  A 
November 2005 record showed that the Veteran presented for an 
audiological evaluation.  The examiner noted that there were no 
previous evaluations for review.  The Veteran reported long-
standing hearing difficulty.  The diagnosis was mild to moderate 
sensorineural hearing loss.  Impressions were to be made for 
hearing aids.  Subsequent treatment records showed that the 
Veteran was seen to have his hearing aids checked.  However, 
treatment records were silent with respect to any link between 
hearing loss and service.  

In his October 2007 RO hearing testimony, the Veteran stated that 
he felt like his hearing was fine when he entered service.  He 
further testified as to exposure to acoustic trauma while in 
service when performing his duties as a wheeled vehicle mechanic.   

On remand, the Veteran was afforded a VA examination in August 
2009.  The claims file was reviewed.  The Veteran presented with 
history of pre-induction bilateral mild hearing loss and multiple 
ear infections as a child.  He reported greatest difficulty 
hearing in the presence of background noise, and problems clearly 
hearing the phone and television.  No infections reported in 
adulthood, and no dizziness was reported.  The Veteran reported 
primary noise exposure involved 13 years of exposure to equipment 
and weapons, with consistent use of ear protection.  No civilian 
occupational or recreational noise noted.  The audiological 
evaluation indicated pure tone thresholds, in decibels, as 
follows:

HERTZ


500
1000
2000
3000
4000
Right 
40
45
50
50
50
Left
45
45
50
55
50

The diagnosis was moderate sensorineural hearing loss.  The 
examiner continued that current results did not suggest noise 
exposure as etiology.  Review of military service records showed 
that Veteran had a mild fairly flat sensorineural loss on 
induction and a stable mild loss on discharge.  No change any 
greater than the normal five decibels test-retest reliability was 
noted from entrance examination.  Thus, the examiner concluded 
that the Veteran's hearing loss was clearly a pre-existing 
condition which was neither caused by nor aggravated during 
active duty.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review.  

Initially, it appears that there is some evidence to suggest that 
there may have been an increase in severity during service.  
However, the examiner found no change in the test results greater 
than the normal test-retest variance of five decibels.  In other 
words, what slight change was noted in hearing acuity has been 
medically attributed to normal test variance and was not 
indicative of any increase in hearing loss disability during 
service.  The presumption of aggravation therefore does not 
arise.  

After reviewing the claims file, the highly probative VA 
examination clearly found that the Veteran's hearing loss pre-
existed service and was not aggravated by service.  There is no 
competent medical evidence of record to refute this opinion.  

The Board accepts the Veteran's assertions that he was exposed to 
acoustic trauma in service.  However, medical evidence generally 
is required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above to this appeal, the 
Veteran is competent to report that he experienced symptoms of 
hearing loss while in service.  He also is competent to report a 
continuity of such symptoms since service.  However, given that 
audiological evaluations must be done to determine the severity 
of hearing loss and the Veteran does not have any special medical 
expertise, the Board must find that the Veteran is not competent 
to give a medical  opinion as to whether his pre-existing hearing 
loss, which was documented on entrance, was aggravated beyond the 
normal progression of the disease during service.  Only a medical 
professional could render such an opinion.  Significantly, the VA 
examiner determined that the current hearing test results did not 
suggest noise exposure as etiology.  Accordingly, the Veteran's 
assertions with respect to any aggravation in service are 
outweighed by the highly probative VA examination.  

Thus, a preponderance of the evidence is against the Veteran's 
claim for bilateral hearing loss.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not warranted.  
The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


